UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                         ____________________

                              No. 99-41206
                            Summary Calendar
                          ____________________

                        UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,
                                     versus

                 PRIMITIVO JUAN CARRIZALES-CEDILLO,
               also known as Juan Carrizales-Cedillo,

                                                       Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (B-99-CR-224-1)
_________________________________________________________________

                               July 19, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Primitivo Juan Carrizales-Cedillo contends that his guilty

plea should be vacated because it was involuntarily entered.               The

Government agrees, concluding the case should be remanded to permit

Carrizales to enter a new plea.

     Because Carrizales raised this issue for the first time on

appeal,   we   review   only   for    plain   error.     United   States    v.

Angeles-Mascote, 206 F.3d 529, 530 (5th Cir. 2000). To demonstrate


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
such error, he must show “clear” or “obvious” error that affects

his substantial rights; if he does, we have discretion to correct

a forfeited error that seriously affects the fairness, integrity,

or public reputation of judicial proceedings.            E.g., United States

v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en banc) (citing

United States v. Olano, 507 U.S. 725, 730-35 (1993)).

       At the time Carrizales entered his guilty plea, this court had

not yet determined whether the offense of illegal transportation of

aliens is an aggravated felony for purposes of 8 U.S.C. § 1326(b).

In the plea agreement, the parties stipulated that Carrizales'

prior conviction for illegal transportation of aliens was not an

aggravated    felony;    accordingly,       the   magistrate    judge     advised

Carrizales at the rearraignment that he could be sentenced to a

term of imprisonment of up to two years.

       However, the district court, having adopted the magistrate

judge’s recommendation that it accept the guilty plea, sentenced

Carrizales to a 46-month term of imprisonment, pursuant to this

court's    intervening    decision     in    United    States   v.    Monjaras-

Castaneda, 190 F.3d 326, 331 (5th Cir. 1999), cert. denied, 120 S.

Ct. 1254 (2000) (illegal transportation of aliens constitutes

aggravated felony).

       The acceptance of Carrizales’ guilty plea involved a clear or

obvious error that, obviously, affects his substantial rights and

also    seriously   affects   the     fairness,       integrity,     or   public

                                     - 2 -
reputation of judicial proceedings.   Accordingly, the judgment is

VACATED and the case REMANDED for further proceedings.

                                           VACATED AND REMANDED




                              - 3 -